Citation Nr: 0308528	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from May 1946 to February 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2001 the Board remanded this matter for the purpose 
of scheduling a hearing before a Veterans Law Judge (VLJ) 
held at the RO.  In November 2001 the veteran testified at a 
hearing before the undersigned VLJ at a videoconference 
hearing held at the RO.  A transcript of this hearing is 
associated with the claims file.

In April 2003 the Board granted the veteran's motion to 
advance this matter on the docket.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In February 2002 the Board undertook additional development 
on the claim of entitlement to special monthly pension based 
on the need for aid and attendance or on account of being 
housebound pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.  In April 2002 the 
Board provided notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903.)  The appellant did not 
respond to the notice.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__(Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the February 2002 development the Board 
obtained a report of a VA Aid and Attendance  examination, 
which was completed in April 2002 and July 2002.  The Board 
also obtained reports of VA medical treatment for various 
disorders from June 2001 to July 2002.  Also obtained were 
records from the University of Texas documenting a June 1987 
amputation of a necrotic toe on the right foot and a July 
1987 amputation of the right foot.  This evidence has not 
been considered by the RO and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

In addition, the Board finds that further development is 
warranted for the claim before it.  

The record indicates that the veteran received treatment at 
the Houston VA Medical Center (VAMC) between November 1988 to 
February 2002.  The only records obtained from the Houston 
VAMC thus far appear to be primarily records from 2002, with 
some records dating back to June 2001.  Internal memoranda 
indicate that a search for these complete records was 
unsuccessful and that these records are not available through 
a CAPRI search.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.

The Board observes that among the changes brought about by 
the recent enactment of the VCAA, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.  In addition, the notice 
requirements concerning the evidence needed to substantiate 
the claim, and when relevant evidence cannot be obtained, 
have also been modified by the VCAA.

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. §§ 
5100-5107 brought about by the VCAA, plus the CAVC's decision 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Supra, the Board finds that a remand is 
necessary.

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should make a final attempt to 
obtain the VA treatment records from the 
Houston, Texas VA medical center showing 
treatment between November 1988 and March 
2002.  If no such records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  




If additional records are obtained, the 
RO should determine whether these records 
warrant review and reexamination by a VA 
examiner to ascertain whether the veteran 
has need for aid and attendance or is 
housebound, and proceed accordingly.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  

Any additional development or notice to 
the appellant and his representative 
pursuant to the provisions of the VCAA 
should be accomplished.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

The RO should then readjudicate the 
appellant's claim.  The adjudication of 
the claim for entitlement to special 
monthly pension based on the need for aid 
and attendance or being housebound should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the January 2001 
statement of the case  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


